

115 HR 6912 IH: No Bonuses in Bankruptcy Act of 2018
U.S. House of Representatives
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6912IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2018Mr. Duncan of Tennessee introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 11 of the United States Code to prohibit the payment of bonuses to highly
			 compensated employees and insiders of the debtor to perform services
			 during the bankruptcy case; and for other purposes.
	
 1.Short titleThis Act may be cited as the No Bonuses in Bankruptcy Act of 2018. 2.AmendmentsTitle 11 of the United States Code is amended—
 (1)in section 503 by adding at the end the following:  (d) (1)Notwithstanding any other provision of this section, there shall neither be allowed nor paid a bonus to—
 (A)a person employed at an annual rate of compensation exceeding $250,000 by the debtor at any time in the year ending on the date of the filing of the petition; or
 (B)an insider of the debtor. (2)For purposes of this subsection, the term bonus means a transfer to, or obligation incurred for the benefit of, an employee or insider as compensation for services in an amount that—
 (A)is in addition to the existing employee’s or insider's wages or salary; (B)is in addition to existing base compensation of the employee or insider; or
 (C)can be construed as a form of retention, incentive, or reward related to the employee’s or insider's employment by the debtor.;
 (2)in section 547(b)(4)(B) by striking insider and inserting an employee employed at an annual rate of compensation exceeding $250,000 by the debtor at any time in the year ending on the date of the filing of the petition or an insider of the debtor; and
 (3)in section 548(a)(1)— (A)in the matter preceding subparagraph (A) by inserting a person employed at an annual rate of compensation exceeding $250,000 by the debtor at any time in the 2-year period ending on the date of the filing of the petition or after benefit of each place it appears; and
 (B)in subparagraph (B)(IV) by inserting a person employed at an annual rate of compensation exceeding $250,000 by the debtor at any time in the 2-year period ending on the date of the filing of the petition or after benefit of.
				3.Effective date; application of amendment
 (a)Effective dateExcept as provided in subsection (b), this Act and the amendment made by this Act shall take effect on the date of the enactment of this Act.
 (b)Application of amendmentThe amendment made by this Act shall apply only with respect to cases commenced under title 11 of the United States Code on or after the date of the enactment of this Act.
			